Citation Nr: 1235221	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  06-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to February 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2009, the Veteran appeared at the RO and testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In January 2010, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Pursuant to a January 2010 Board remand directive, the Veteran underwent a VA examination in February 2011, in order to determine whether any psychiatric disorder, including posttraumatic stress disorder, is related to service.  On the examination, the VA examiner stated that the Veteran did not meet the full diagnostic criteria for a diagnosis of posttraumatic stress disorder but that his symptoms were best characterized as psychotic disorder, NOS (not otherwise specified).  Further, the examiner commented that she was "unsure of the relationship between the psychotic disorder and Veteran's military service," as there was no information available to show the relationship between the two.  Therefore, the examiner stated that she was unable to opine on the etiological question without resorting to mere speculation.  

It is not clear from the VA examiner's statement whether an opinion simply cannot be determined due to the state of current medical knowledge or that the etiological question cannot be determined from a multitude of potential factors.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (addressing inconclusive medical opinions).  
As the VA medical opinion lacks an appropriate explanation for the conclusion drawn by the examiner, the record does not contain sufficient evidence to decide the claim.  In order to ensure compliance with the Board's remand directive of January 2010 under Stegall v. West, 11 Vet. App. 268, 271 (1998), further development is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file (and any relevant Virtual VA documentation) to the VA examiner who conducted the psychiatric examination in January 2010 and request a more definite opinion as to whether the Veteran's psychotic disorder, not otherwise specified, is at least as likely as not (i.e., a 50 percent probability or more) related to his period of active duty from March 1968 to February 1970. 

In formulating the clarifying opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

A complete rationale for any opinion rendered must be provided.  

If the VA examiner is unavailable, the claims folder should be made available to another examiner for review and an opinion. 

2.  After completing the above development, adjudicate the claim of service connection for a psychiatric disorder.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


